Citation Nr: 1706420	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to March 1996 and from February 2003 to July 2004.  She also served in the United States Army Reserve with additional, verified periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the Atlanta RO. 

In May 2013, the Board remanded this claim for the Veteran to be scheduled for a Board hearing.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic record. 

In October 2014, the Board remanded this issue on appeal for further development.  At that time, the Board recharacterized the issue to include service connection for any heart disability to avoid prejudice to the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

The appeal was remanded again in June 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay.  However, the Board finds that further development is necessary to ensure a fair disposition of the matter. 

The Veteran seeks service connection for a heart disability.  To establish a claim for service connection, a veteran must show (1) a current disability, (2) an in-service injury, and (3) a nexus between the two.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).

Congenital diseases, but not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  "Disease" is broadly defined, in case law, as a morbid condition of the body; an illness; a sickness.  VAOPGCPREC 82-90 (1990).  In contrast, "defect" is a structural or inherent abnormality or condition that is more or less stationary in nature.  Id.  For the purpose of the present case, a "disease" is to be considered as generally capable of improving or deteriorating, while a "defect" is to be considered as not generally capable of improving or deteriorating.  Id.  (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954)).

Although congenital defects may not be service-connected because they are not diseases under the law, many such defects can be subject to superimposed disease or injury.  VAOPGCPREC 82-90 (1990).  If, during an individual's military service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  Id. 

In the June 2016 remand, the Board requested a medical opinion on whether the Veteran's mitral valve regurgitation (MR), tricuspid valve regurgitation (TR), and patent foramen ovale (PFO) are congenital defects or diseases given the provided legal distinction between the two.  If the examiner determined that any of the above conditions are defects, the remand directives instructed the examiner to provide an opinion as to whether any of the defects were subjected to superimposed disease or injury during military service. 

A medical opinion was provided in July 2016; however, further clarification is necessary.

In the July 2016 opinion, the VA examiner did not clearly indicate whether the three conditions are "defects" or "diseases" according to the Board's given classifications.  The Board observes that was perhaps the result of the manner in which the examination request paraphrased the Board's question.  The question was posed to the examiner as "Is each condition congenital or developmental, and, does it constitute a disease?  The Board, rather, had requested that a distinction be made as to whether each condition was a congenital 'defect' as opposed to a 'disease' of congenital, developmental, or familial origin.

Moreover, the Board notes that the 2016 opinion discussed the lack of pathologic consequence, present symptomatology, and present complication associated with MR and TR.  It also discussed whether PFO is presently in a disease state.  An opinion that adequately addresses the questions before the Board, however, should contain discussion of whether those conditions are capable of improving or deteriorating.

On remand, the Board requests a medical opinion in which the examiner clearly indicates whether the Veteran's MR, TR, and PFO are congenital 'defects' or 'diseases' of congenital, developmental, or familial origin as per the specific distinctions VA recognizes as explained above.  

Furthermore, in the June 2016 remand, the Board directed the RO to obtain records from Dr. Sutherland.  The Veteran submitted a release, VA Form 21-4142, for records from Tendercare Clinic for dates of service between January 2003 and December 2003.  On the second attempt to obtain records from Tendercare Clinic, the RO was notified by the clinic that only the records they have for the Veteran are dated from 2010 onwards.  After receiving such notice, the RO did not make a reasonable attempt to obtain the records in question.  Thus, on remand the RO should obtain all outstanding records from Tendercare Clinic from 2010 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining necessary release and authorization from the Veteran, obtain all available medical records from Tendercare Clinic (Dr. Sutherland), dated since 2010.  If any records cannot be obtained after reasonable efforts have been made, and it is determined that further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a medical opinion regarding the nature and etiology of the Veteran's claimed heart disabilities.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  The need for an actual physical examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.  After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion on the following: 

(a)  With respect to the Veteran's mitral regurgitation, tricuspid regurgitation, and patent foramen ovale, the examiner should clearly identify each condition as one of the following two options: (i) a congenital "defect", which is not capable of improving or deteriorating, or (ii) a congenital "disease", which is capable of improving or deteriorating. 

(b)  For each condition identified as a congenital defect, the examiner should make a finding as to whether there is additional disability due to another disease or injury that superimposed on the original congenital defect during active service that began in February 2003.  If so, the examiner should identify the additional disability. 

(c)  For each condition identified as a congenital disease, the examiner should make a finding as to whether the condition was aggravated beyond its natural progression during the Veteran's active service that began in February 2003. 

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation must be provided to explain that conclusion.

3.  The RO should ensure that the requested development has been completed.  Thereafter, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


